DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 has been considered by the examiner.

Drawings
The drawings (Fig. 16C and 17)  are objected to under 37 CFR 1.83(a) because they fail to show “As depicted in FIG 16C, the LDPC encoder 32 generates an LDPC parity by performing LDPC coding for the L0 (LSB) bit string and the L1 bit string”
 as described in the specification [0095].  Fig. 16C shows the LDPC encoder performing LDPC coding only on the L0 (LSB) bit string. 

Fig. 17 does not show the  “As indicated in FIGS. 17 and 18, the modulator 34 performs mapping such that each pair of adjacent signal points are different from each other in terms of the values of low two bits. In particular, not only each pair of signal points adjacent to each other in the I-axis direction or the Q-axis direction on the constellation are different from each other in terms of the value of low two bits, but also each pair of diagonally adjacent signal points are different from each other in terms of the values of low two bits” [0096].  
Examiner has reviewed the symbol bit values in Fig. 17 and has found that adjacent symbols (along the I, Q axes) differ by 1 out of the 2 low (rightmost) bits and not both 2 low bits as described in [0096].  
For example comparing the 2 low bits “10” of P25 to the two low bits of P30 “11”, P24 “00”, P26 “00”, P19 “11” reveals that 1 of the 2 low bits is different between P25 and P30, P24. P26, P19.  
The symbols diagonally adjacent to P25 specifically P29, P18, P20, P30 meet the disclosed are different from each other in terms of the values of the low two bits.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 “decision unit” in claims 5, 8, 10.
The claimed decision unit corresponds to MSD 44 of Fig. 8 and functions as described in [0077]-[0080] of the instant application specification.

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 3-5 respective preambles the recited “The communication device” should be “The communication system” to match what is recited in the preamble of claim 1 (upon which claims 3-5 depend).

Independent claims 1, 6, 7, 8, 9, 10 in the respective preambles the recited “32QAM” should be “32 Quadrature Amplitude Modulation (QAM)”.

Dependent claim 2 is also objected to since it depends on objected claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, last paragraph recites “the modulator performs mapping such that each
pair of signal points adjacent to each other in any of directions of coordinate axes in two-dimensional coordinates in which 32 signal points corresponding to 32QAM are arranged are different from each other in terms of values of the two specified bits among the five bits and such that each pair of signal points diagonally adjacent to each other with respect to any of the coordinate axes are different from each other in terms of the values of the two specified bits among the five bits.”

	Fig. 17 discloses the signal points differing from diagonally adjacent symbols (in terms of the 2 low bits as shown). However the 2 low bits of each symbol are not different from adjacent symbols along the I, Q axes. As shown in Fig. 17, adjacent symbols (in the I, Q axes) differ by 1 of the 2 low bits but not both low bits.

It is unclear what Applicant intends to claim by the “such that each pair of signal points adjacent to each other in any direction of coordinate axes in two-dimensional coordinates in which 32 signal points corresponding to 32 QAM are arranged are different from each other in terms of the two specified bits among the five bits”.
Claims 9-10 recite subject matter corresponding to the one rejected above in claim 6 and claims 9-10 are rejected under the same reasoning.

Claim limitation “decision unit” in claims 5, 8, 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
A corresponding structure to the claimed “decision unit”  shown as block MSD 44 in Fig. 8 is not disclosed. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims  1-4, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. 2017/0019210).
With respect to claim 1, Yu et al. disclose: 
A communication system in which data is transmitted from a first communication device to a second communication device with 32QAM allocating five bits to each symbol (e.g. refer to the communication system of Fig. 8 [0135] applicable to 32QAM  (with the partitioning of Fig. 2(b) or 2(c))  and not 64QAM (or Fig. 11 comprising Fig. 9-10 applicable to 32QAM (5 bits) and partition of Fig. 2(b) or 2(a)) , wherein the first communication device (transmit/sending side Fig. 8) includes: a modulator configured to generate a modulated signal by mapping each symbol in a data frame that includes the data, a first code, and a second code to a signal point among two-dimensionally arranged signal points specific to 32QAM (modulator performs the “Modulate the first bit stream and the second bit stream according to a constellation mapping rule” applicable to 32QAM (according to Fig. 2(b) or 2(c)  32QAM partition) and according to 106 of Fig. 1. Example 32QAM symbols obtained by the mapping are shown in Fig. 4(d), [0096]-[0101]. Note that for 32QAM in Fig. 8 the first data and second data comprise the partitions of Fig. 2(b) or 2(c).The claimed data frame comprises the outputs of soft FEC coding (data b0 and parity), hard FEC coding (data b3b2b1 or b2b1 and parity), and the (not coded) data b4 or b4b3); a first encoder (encoder which performs the hard decision FEC coding (Fig. 8 for 32 QAM) corresponds to the first encoder, [0014], [0091]) configured to encode the data by using a first coding scheme so as to generate the first code (encodes data b3b2b1 or b2b1 and generates the first code parity (and b3b2b1 or b2b1)); and a second encoder (Fig. 8, encoder which performs soft decision forward error correction coding [0013], [0071] LDPC coding) configured to encode, by using a second coding scheme different from the first coding scheme (LDPC different than BCH), a bit string formed from one specified bit (b0) in five bits allocated to each symbol in the data frame so as to generate the second code (encodes b0 out of b0b1b2b3b4), the second communication device includes a decoder unit (Fig. 8 receiver side, decoder unit comprises the blocks to the right of the “Receive the data” block)) configured to perform, for the modulated signal (Fig. 8 applicable to 32QAM and according to Fig. 6, at least steps 603-605)), a decoding process based on the first coding scheme (decoding using the hard decision FEC coding as shown in Fig 8 to obtain the hard decision coded bits b3b2b1 or b2b1, 604 of Fig. 6),  and a decoding process based on the second coding scheme so as to recover the data (Fig. 8, soft decision FEC decoding corresponding to the soft decision coding performed at the transmitter side to obtain b0 (for the partition of  32QAM shown in Fig. 2(b) or Fig. 2(c)), and the modulator performs mapping such that each pair of signal points adjacent to each other in any of directions of coordinate axes in two-dimensional coordinates in which 32 signal points corresponding to 32QAM are arranged are different from each other in terms of a value of the one specified bit among the five bits (Fig. 4(d) shows the mapping in 32 QAM modulation and b0 in each symbol differs from a b0 of adjacent symbols (adjacent on I, Q axes)).

With respect to claim 2, Yu et al. disclose: wherein the first communication device further includes a frame generator (Fig. 8 frame generator comprises the connections out of the encoders (b0, b3b2b1 or b0, b2b1) and the connection which supplies b4 or b4b3) configured to generate a data frame that includes the data (b0b1b2b3b4), the first code (parity of the hard encoder) generated by the first encoder, and the second code (parity of the soft encoder) generated by the second encoder, and the frame generator disposes the second code at an area for the one specified bit in the data frame (b0 and its parity are disposed at an area of b0 (output along with b0)).

With respect to claim 3, Yu et al. disclose: wherein the frame generator disposes the first code at an area for a bit in the data frame other than the one specified bit (first code is disposed along the b3b2b1 or b2b1).

With respect to claim 4, Yu et al. disclose: 
wherein the one specified bit is a least significant bit of five bits (b0 is an LSB bit as shown in Fig. 4(d) upper left corner) allocated to each symbol, and the modulator performs mapping such that each pair of signal points adjacent to each other in any of the directions of the coordinate axes in the two-dimensional coordinates are different from each other in terms of a value of the least significant bit among the five bits (each adjacent QAM symbol pairs (in the I, Q directions) in Fig. 4(d) differs in terms of the value of b0 as shown).

Claim 7 is rejected based on the rationale used to reject claim 1 above (refer to the transmit side of Fig. 8 applicable to 32QAM and partitioning of Fig. 2(b), 2(c)).

Allowable Subject Matter
Claims 5-6, 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, claim 5 includes allowable subject matter in lines 6-end of the claim and in combination with the other limitations of claim 5. Examiner assumes that the “decision unit” with be amended to language that does not invoke 35 U.S.C. 112(f), for example amended from “decision unit” to “multi-stage decoder” (term used in the instant application specification).

Claim 6, Examiner has conducted a prior art search searching for 32 QAM constellation points where diagonally adjacent symbols differ by the two specified bit (and the rest of the limitations of lines 1-23 of claim 6) and has not come up with prior art to reject the limitations of claim 6 including the diagonally adjacent 32 QAM points differing by the values of the two specified bits (the limitations rejected under 35 U.S.C.112(b) were not searched for)

Claim 8 includes allowable subject matter similar to that of claim 5 above.

Claim 9 includes allowable subject matter similar to that of claim 6 above.

Claim 10 includes allowable subject matter similar to that of claims 5 or 6 above (must be corrected in a similar manner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamiya et al (U.S. 2020/0092155) refer to at least Fig. 4-5
Suzuki et al. (U.S. 2016/0294417) refer to at least Fig. 8, 11.
Mansour et al. (U.S. 2015/0092879) refer to at least Fig. 2-3.
Wang et al. (U.S. 2015/0078486) refer to at least Fig. 4-5, 7, 10a, 11, 12.
Marrow (U.S. 8,719,670) refer to at least Fig. 3.
Yong et al. (U.S. 2003/0039318) Fig. 3
Wei (U.S. 6,473,878) refer to at least Fig. 20, 24
Chung et al. (U.S. 2001/0028684) at least Fig. 2, 4.
Batshon et al. (U.S. 2015/0071312) refer to at least Fig. 7 and 8.33331

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        11/17/2022